Case 3:21-cv-00180-JPG Document 64 Filed 07/23/21 Page 1 of 10 Page ID #624




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

  HANGXIAO CHE; DENGXING CHEN;
  JIANGUANG CHU; WAN YUN FENG; GUOSHEN
  GAO; XING GAO; ZUFANG HE; BINGDONG
  JIANG; WANXIA JIN; JIAQI LIU; CHENDUO QI, an
  individual and husband of Decedent Xiuyun Chen;                  Case No. 21-cv-180-JPG
  WENHAO QI, an individual and son of Decedent
  Xiuyun Chen; SHOUQI SHEN; YOUXIN SONG;
  BINGMEI XIE; DONG MEI XU; QIAN XU; QIN XU;
  ZUMIAN WANG; and GUIFANG ZHOU,

        Plaintiffs,

                v.

  DAIMLER TRUCKS NORTH AMERICA, LLC;
  DAIMLER TRUCKS & BUSES US HOLDING, LLC;
  DAIMLER AG; TRUCK CENTERS, INC.; SVO
  GROUP, INC.; TERRANCE MINIX; and EMBASSY
  SPECIALTY VEHICLES, LLC,

        Defendants.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on the motions to dismiss and/or change venue filed

by defendants Daimler Trucks North America, LLC (“DTNA”) (Doc. 28), Daimler Trucks &

Buses US Holding, LLC (“DTB”) (Doc. 31), Truck Centers, Inc. (Doc. 48), and SVO Group,

Inc., Embassy Specialty Vehicles, LLC, and Terrance Minix (collectively, the “SVO

defendants”) (Doc. 56). The plaintiffs have responded (Docs. 46, 58, & 59), and some of the

defendants have replied to those responses (Docs. 50, 51, & 60).

       The Court addresses the venue question first and then, if necessary, the personal

jurisdiction question. The Court understands that this is not the usual order in which the issues

are decided:

       The question of personal jurisdiction, which goes to the court’s power to exercise
       control over the parties, is typically decided in advance of venue, which is
Case 3:21-cv-00180-JPG Document 64 Filed 07/23/21 Page 2 of 10 Page ID #625




        primarily a matter of choosing a convenient forum. On the other hand, neither
        personal jurisdiction nor venue is fundamentally preliminary in the sense that
        subject-matter jurisdiction is, for both are personal privileges of the defendant,
        rather than absolute strictures on the court, and both may be waived by the parties.
        Accordingly, when there is a sound prudential justification for doing so, we
        conclude that a court may reverse the normal order of considering personal
        jurisdiction and venue.

Leroy v. Great W. United Corp., 443 U.S. 173, 180 (1979) (internal citations omitted).

        In this case, such a prudential justification exists. The claims in this case appear to have

only the most tangential relationship to Illinois, most of the defendants object to this Court’s

personal jurisdiction, most are at least arguably subject to the personal jurisdiction of the United

States District Court for the Northern District of Indiana, and a transfer of venue to the Northern

District of Indiana would vastly reframe the personal jurisdiction questions. The plaintiffs, who

bear the burden of establishing proper venue, Playboy Enters. Int’l, Inc. v. Smartitan (Singapore)

PTE Ltd., 804 F. Supp. 2d 730, 737 (N.D. Ill. 2011), assert as the sole basis for venue that a

substantial part of the events giving rise to the claim occurred in Illinois, a dubious proposition,

as explained below. Where venue appears likely to be improper, it would be a waste of judicial

resources to address issues that would become moot—or at least less contentious—should venue

be transferred. See, e.g., Great W. United, 443 U.S. at 181 (“We find it appropriate to pretermit

the constitutional issue in this case because it is so clear that venue was improper. . . .”).

Therefore, the Court addresses the issue of venue first.

I.      Venue

        A.      Standards

        Motions for transfer of venue or dismissal for improper venue are governed by the




                                                   2
Case 3:21-cv-00180-JPG Document 64 Filed 07/23/21 Page 3 of 10 Page ID #626




standards set forth in 28 U.S.C. §§ 14041 and 14062. See Stewart Org., Inc. v. Ricoh Corp., 487

U.S. 22, 27 (1988); Willis v. Caterpillar Inc., 199 F.3d 902, 905 & n. 4 (7th Cir. 1999). To

determine which of these statutes governs a particular situation, the Court must determine

whether venue is proper under 28 U.S.C. § 1391. Section 1404 governs transfer when venue is

proper; § 1406 governs transfer or dismissal when venue is improper. Atl. Marine Constr. Co.

v. U.S. Dist. Court for W. Dist. of Tex., 571 U.S. 49, 55 (2013); Van Dusen v. Barrack, 376 U.S.

612, 634 (1964).

       Federal Rule of Civil Procedure 12(b)(3) provides a procedural mechanism for seeking

dismissal of a case for improper venue. Under that rule, the Court assumes the plaintiff’s

allegations in the complaint are true unless they are contradicted by the defendant’s affidavits.

Deb v. SIRVA, Inc., 832 F.3d 800, 809 (7th Cir. 2016) (citing 5B Charles Alan Wright & Arthur

R. Miller, Federal Practice and Procedure § 1352 (2004)). So the Court may look beyond the

allegations in the complaint to consider the evidence. Id. at 810-11; Faulkenberg v. CB Tax

Franchise Sys., LP, 637 F.3d 801, 810 (7th Cir. 2011). But if there is a genuine dispute as to the

facts, the Court must accept the plaintiff’s facts as true. Motorola Solutions, Inc. v. Hytera

Commc’ns Corp. Ltd., 402 F. Supp. 3d 450, 454 (N.D. Ill. 2019). As noted above, the plaintiff

has the burden of establishing that venue is proper. Id.; Playboy Enters. Int’l, Inc. v. Smartitan




1
  Section 1404(a) reads in pertinent part:
        For the convenience of parties and witnesses, in the interest of justice, a district court
        may transfer any civil action to any other district or division where it might have been
        brought or to any district or division to which all parties have consented.
2
  Section 1406(a) reads in pertinent part:
        The district court of a district in which is filed a case laying venue in the wrong division
        or district shall dismiss, or if it be in the interest of justice, transfer such case to any
        district or division in which it could have been brought.
                                                      3
Case 3:21-cv-00180-JPG Document 64 Filed 07/23/21 Page 4 of 10 Page ID #627




(Singapore) PTE Ltd., 804 F. Supp. 2d 730, 737 (N.D. Ill. 2011).

         The general venue statute, 28 U.S.C. § 1391, provides that a civil action in federal court

may be brought in:

         (1) a judicial district in which any defendant resides, if all defendants are residents
         of the State in which the district is located;

         (2) a judicial district in which a substantial part of the events or omissions giving
         rise to the claim occurred, or a substantial part of property that is the subject of
         the action is situated; or

         (3) if there is no district in which an action may otherwise be brought as provided
         in this section, any judicial district in which any defendant is subject to the court's
         personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b).

         B.     Facts

         The plaintiffs assert in their complaint that venue is proper in the Southern District of

Illinois because “a substantial part of the events, acts, and omissions giving rise to [their] claims

occurred in the District.” Am. Compl. ¶ 11 (Doc. 62). They also allege the following relevant

facts:

         Eighteen of the twenty plaintiffs suffered personal injury from an accident involving a

tour bus on September 20, 2019, in Utah; the other two plaintiffs are surviving family members

of a passenger who died in the accident. The tour bus was transporting a group of citizens of the

People’s Republic of China on an expedition to tour various National Parks in the western

United States. The tour departed from California. Several days into the journey, while the bus

was passing through Utah, the right wheels of the bus left the pavement, and the driver attempted

in to bring the bus back on course. That attempt led the bus to spin counterclockwise on the

roadway, and then to roll onto the driver’s side and slide roof-first along the roadway. The bus

                                                    4
Case 3:21-cv-00180-JPG Document 64 Filed 07/23/21 Page 5 of 10 Page ID #628




hit the guardrail roof-first, causing the bus to roll three-fourths of a full turn and come to rest

back on its wheels. The roof was crushed, and thirteen passengers were fully or partially

ejected. Four passengers died, fifteen were seriously injured, and twelve suffered minor

injuries.

        The plaintiffs fault the design of the tour bus for the accident and, ultimately, their

injuries. Accordingly, they have sued parties connected to the bus under theories of strict

products liability, negligence, and breach of the implied warranty of merchantability. Each of

the defendants is involved, to a greater or lesser extent, in the design, manufacture, and/or sale of

the bus in various physical locations. The bus actually had two main components: the

Freightliner M2 106 front-engine cab/chassis and the “Embassy” cutaway bus compartment.

        DTNA, a Delaware limited liability company headquartered in Oregon, designed the

Freightliner M2 106 chassis without a stability control system, a lane departure warning system,

or other safety systems standard on the vehicle, although they offered them as options. It then

manufactured the cab/chassis at issue in this case without those safety options and sold it to a

truck dealership—Truck Centers, an Illinois corporation headquartered in Illinois. Pursuant to

the sales agreement, DTNA delivered the chassis not to Truck Centers in Illinois but directly to

Truck Centers’ customer in Indiana—SVO Group, an Indiana corporation headquartered in

Indiana before it was dissolved. SVO Group had not requested the safety options on the chassis

it purchased from Truck Centers. The plaintiffs claim the safety options would have prevented,

or at least mitigated, the plaintiffs’ injuries in this case.

        When it received the cab/chassis from DTNA in Indiana, SVO Group installed the

“Embassy” bus body on the chassis. The body of the bus seated 36 passengers and contained a


                                                     5
Case 3:21-cv-00180-JPG Document 64 Filed 07/23/21 Page 6 of 10 Page ID #629




large full-height storage compartment in the back, behind the rear axles. Most similar tour

busses at that time stored passengers’ luggage across the bottom of the bus underneath the

passenger compartment rather than in the rear. SVO Group made the roof from fiberglass, a

lighter building material that many other bus manufactures used. The plaintiffs claim SVO

Group’s use of this lighter roof material and the larger luggage compartment behind the rear

axles reduced the bus’s handling, stability, and crashworthiness, which contributed to the

accident and their injuries. They also claim the passenger compartment of the bus lacked

structural integrity in other ways.

       The plaintiffs allege the other defendants are related to the dispute in the following ways.

DTB, a Delaware limited liability company headquartered in Oregon, is the sole member of

DTNA, and Daimler AG, a German corporation headquartered in Germany, is the sole member

of DTB. Shortly after the accident, Embassy Specialty Vehicles LLC was created as an Indiana

limited liability company, acquired SVO Group’s assets, and began conducting business under

the SVO name. SVO Group then dissolved in April 2020. Minix, an Indiana citizen, was the

owner of SVO Group, and is one of two members of Embassy Specialty Vehicles.

       In connection with their motions, the defendants have presented additional evidence

relevant to the proper venue for this action. Specifically, the evidence provides more details

regarding the transactions between DTNA, Truck Centers, and SVO Group. Affidavits from

Truck Centers (Docs. 48-1 & 48-2) show that the cab/chassis in question was part of a group of

vehicles Truck Centers ordered from DTNA for SVO Group in June 2016. DTNA

manufactured the vehicle and hired an independent transport company to transport the group of

vehicles to Truck Centers’ facility in Elkhart, Indiana. After delivery, Truck Centers personnel


                                                6
Case 3:21-cv-00180-JPG Document 64 Filed 07/23/21 Page 7 of 10 Page ID #630




repaired minor cosmetic damage and then delivered the vehicles to SVO Group, also in Elkhart,

Indiana. That was the last involvement of Truck Centers with the cab/chassis involved in this

case or the tour bus it would ultimately become.

       The SVO defendants have provided their own affidavits (Doc. 57). They point out that

DTNA designed the cab/chassis in Oregon and manufactured it in Mexico before shipping it to a

DTNA facility in Texas. To initiate the purchase of the DTNA cab/chassis from Truck Centers,

SVO Group contacted David Klockow, its regular sales contact person at the Elkhart, Indiana,

Truck Centers dealership. Klockow arranged the sale from Indiana. After DTNA arranged for

delivery to Truck Centers in Indiana, Klockow personally delivered the vehicle to SVO Group

just a few miles away. And although the bill of sale to SVO Group indicated payment was to be

sent to Truck Centers at its Illinois headquarters, SVO Group actually paid Klockow and

Klockow gave the title document at the time he delivered the vehicle to SVO Group in Elkhart,

Indiana. SVO Group then added the “Embassy” bus compartment and sold the vehicle to

Coachwest Luxury & Professional Motorcars, a dealership in California. Coachwest arranged

for the completed tour bus to be picked up from SVO Group in Elkhart, Indiana, and delivered to

Coachwest’s facility in California. It appears that thereafter the bus remained under California

ownership.

       In response to the defendants’ motions, the plaintiffs continue to argue about the legal

significance of the facts, but they do not allege any facts or present evidence to create any

material factual dispute by contradicting any of the evidence presented by the defendants.

       C.      Analysis

       Even taking the plaintiffs’ allegations as true and construing the evidence in their


                                                   7
Case 3:21-cv-00180-JPG Document 64 Filed 07/23/21 Page 8 of 10 Page ID #631




favor, venue is not proper in the Southern District of Illinois because “a substantial part

of the events or omissions giving rise to the claim” did not occur in this district as

required by 28 U.S.C. § 1391(b)(2), the only basis for venue invoked by the plaintiffs.

        The sole—and very slim—connection that this dispute has with Illinois is that

Truck Centers, the dealership whose Elkhart, Indiana, branch office served as the

middleman in the sale of the cab/chassis, is a citizen of Illinois due to its incorporation

and headquarters. One could not reasonably describe that attenuated connection as

constituting “a substantial part of the events or omissions giving rise to the claim.”

Indeed, the actual acts manifesting the sale of the cab/chassis occurred in Indiana: SVO

Group approached Klockow in Indiana; it ordered the cab/chassis from him in Indiana;

DTNA delivered it to Indiana; and Klockow delivered it to SVO Group in Indiana.

Thereafter, the bus was completed in Indiana. It is true the paperwork for the transaction

might have run through Truck Centers’ headquarters in Illinois, but it was delivered and

paid for, and title was given in Indiana. In truth, the substantial events of the cab/chassis

transaction occurred in the four-mile stretch in Elkhart, Indiana, between the Truck

Centers and SVO Group facilities. Nothing substantial happened in Illinois. For this

reason, the Court finds venue in the Southern District of Illinois is improper under 28

U.S.C. § 1391(b)(2), and this case cannot be maintained here.

        The question then becomes what to do with the case. Rule 12(b)(3) permits

dismissal for improper venue, as does 28 U.S.C. § 1406(a). But § 1406(a) also permits

the Court, in the interest of justice, to transfer a case in the wrong district to another

district where it could have been brought. Generally, courts prefer transferring a case to


                                                   8
Case 3:21-cv-00180-JPG Document 64 Filed 07/23/21 Page 9 of 10 Page ID #632




a jurisdiction where venue is proper as opposed to dismissing it. Transfer avoids the

“time-consuming and justice-defeating technicalities” required to refile a case in a proper

venue. See Goldlawr, Inc. v. Heiman, 369 U.S. 463, 467 (1962) (internal quotations

omitted).

       The Court believes justice requires that this case not be dismissed outright but

instead be transferred to the United States District Court for the Northern District of

Indiana pursuant to 28 U.S.C. § 1406(a).1 Clearly there are multiple districts where this

case could have been brought other than Illinois. Only Truck Centers expressly suggests

a transfer to the Northern District of Indiana, where venue would be undeniably proper

because a substantial part of the events giving rise to this case occurred there. None of

the other defendants expressly object to that request except to the extent that they request

dismissal instead. It further appears, based on their Elkhart dealership’s involvement in

this case, that Truck Centers would be subject to personal jurisdiction there. There is

also no serious question that the SVO defendants would be subject to personal



1 To the extent one can argue that “a substantial part of the events or omissions” that gave rise to
the specific claim against Truck Centers occurred in Illinois, the Court would transfer that claim
pursuant to 28 U.S.C. § 1404(a) along with the rest of this case. Under that statute a district
court has discretion to transfer a civil action to any other district where the action might have
been brought originally “[f]or the convenience of parties and witnesses, in the interest of justice.”
28 U.S.C. § 1404(a). Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988). Considering
nothing important happened in Illinois, none of the important witnesses are likely to be here. To
the extent there may be documentation in Truck Centers’ Illinois headquarters, those documents
are likely to be easily transmissible electronically, so that poses no great inconvenience.
Additionally, Truck Centers asked for the transfer. Additionally, an Indiana forum is clearly
likely to be more convenient for the Indiana defendants and equally as inconvenient to the
plaintiffs, DTNA, DNB, and Daimler AG. The Court gives the plaintiff’s choice of forum little
weight since they appear to have no connection to Illinois. Finally, the interests of justice weigh
in favor of trying this entire case in one forum to appropriately allocate relative fault in front of a
court familiar with the tort law that will apply to at least some of the claims in this case.
                                                    9
Case 3:21-cv-00180-JPG Document 64 Filed 07/23/21 Page 10 of 10 Page ID #633




jurisdiction in Indiana because they are all Indiana citizens. As for DTNA and DTB, the

question is less clear, but that decision is better left to the court in that district to sort out

after considering those defendants’ connections with the state of Indiana, an issue not

before this Court.

II.        Personal Jurisdiction

           In light of this ruling, the Court will deny as moot DTNA’s, DTB’s, and the SVO

defendants’ requests for dismissal for lack of personal jurisdiction (Doc. 28, 31, & 56).

A party who believes it is not subject to the personal jurisdiction of the United States

District Court for the Northern District of Indiana may file a new motion to dismiss in

that forum.

III.       Conclusion

           For the foregoing reasons, the Court:

       •   DENIES as moot DTNA’s, DTB’s, and the SVO defendants’ motions to dismiss for lack
           of personal jurisdiction and/or for improper venue (Docs. 28, 31, & 56);

       •   GRANTS in part and DENIES in part Truck Centers’ motion to transfer venue or to
           dismiss (Doc. 48);
              o The motion is GRANTED to the extent it requests the Court transfer this case to
                  the United States District Court for the Northern District of Indiana (Doc. 48); and
              o The motion is DENIED without prejudice to the extent it seeks dismissal on the
                  merits; and

       •   TRANSFERS this case pursuant to 28 U.S.C. § 1406(a) to the United States District
           Court for the Northern District of Indiana to be addressed by the division encompassing
           Elkhart, Indiana.

IT IS SO ORDERED.
DATED: July 23, 2021

                                                   s/ J. Phil Gilbert
                                                   J. PHIL GILBERT
                                                   DISTRICT JUDGE
                                                     10
